UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7186



SVEN PATRICK TRUMAN,

                                              Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-841-2)


Submitted:   December 15, 2004             Decided:   January 25, 2005


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sven Patrick Truman, Appellant Pro Se. Anita K. Henry, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sven Patrick Truman, a federal prisoner, appeals the

district court’s orders: (1) accepting the recommendation of the

magistrate judge and denying relief on his petition filed under

28   U.S.C.   §   2241    (2000);    and   (2)   denying   his    motion      for

reconsideration.         We   have   reviewed    the   record    and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Truman v. Brooks, No. CA-03-841-2 (E.D. Va.

June 2, 2004, and July 13, 2004).            We grant Truman’s motion to

supplement his informal brief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                     - 2 -